DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 8/31/2021.
2. 	Claims 1, 3-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5
Claims 1, 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

The following newly entered limitation in claim 1 is not adequately supported by the original disclosure and is hence treated as new matter:
wherein the required validation level indicates a threshold required to authorize a transaction with the computing node of the second transaction address; 
Applicant is requested to provide support for the above limitation or else cancel the new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5
Claims 1, 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims recite the steps of – assigning validation level to a first transaction address and a requested validation level to a second transaction address in 
Hence, the independent claims are directed to an abstract idea.
The dependent claims merely limit the abstract idea to – allowing transaction by comparing validation levels to determine that transaction amount is not greater than the maximum transaction amount – which also falls under Certain Methods of Organizing Human Activity.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional elements recited in the claims, beyond the abstract idea, is: a plurality of computing nodes.  Neither the Specification nor the Figures provide any details about the nodes.  Because the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques.

The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem. See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – assigning validation level to a first transaction address and a requested validation level to a second transaction address in a distributed ledger; initiating a transaction with the second transaction address; comparing, the validation level assigned to the first transaction address to the requested validation level assigned to the second transaction address; allowing the transaction based on a result of the comparison indicating that the assigned validation level of the first transaction address meets the requested validation level of the second transaction address – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “do it on a distributed ledger” is not sufficient for patent eligibility.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.

Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements performing the steps of – assigning validation level to a first transaction address and a requested validation level to a second transaction address in a distributed ledger; initiating a transaction with the second transaction address; comparing, the validation level assigned to the first transaction address to the requested validation level assigned to the second transaction address; allowing the transaction based on a result of the comparison indicating that the assigned validation level of the first transaction address meets the requested validation level of the second transaction address – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of controlling transactions in a distributed leger into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Muftic (US 9,635,000 B1) in view of Suwailem et al. (WO 2021/130576 A1).

Claim 1:
A method for controlling transactions in a distributed ledger network having a plurality of computing nodes, comprising the steps of: 
receiving, by a computing node of a certification address of the distributed ledger network, identification information from a computing node of a first transaction address of the distributed ledger network, wherein the validation level indicates a type of entity operating the computing node of the first transaction address; 

(See Muftic: Fig. 4
Col. 7 lines 10-35 (“If the BIX Identities Ledger is permissioned, then the next entities to create their identities and insert them into the ledger are BIX Security Policy Providers.  This type of entity is usually a business entity that validates the correctness of identities of other users and binding of their identities to real-world persons.  They perform that validation based on the application context or other business arrangements.  These providers may also be application services providers.  The content and validity of their identities are controlled by the BIX Security Policy Authority, so their identities are validated by that authority.  After validation, they are linked to the identity of the BIX Security Policy Authority and inserted into an instance of the BIX Identities Ledger.  They are shown in FIG. 3”)
Col. 9 line 45 – Col. 10 line 15 (“Based on those procedures, identities in the BIX Identities System may have five assurance levels, from the lowest (no assurance) to the highest (guaranteed assurance); 
Assurance Level 1: At this level the binding is not validated by BIX Security Policy Provider. Those identities are used in unpermissioned ledgers.
Assurance Level 2: At this level the binding is validated using either the e-mail address or the mobile number of the identity owner.  The protocol is a challenge/response, where the BIX Security Policy Provider sends (using the e-mail address or mobile number) a random code to the identity owner and receives the same code in reply.
Assurance Level 3: At this level the binding is validated using either e-mail addresses available from social websites or mobile numbers from the registries of telecom services providers.
Assurance Level 4: At this level the binding is validated using existing registration databases of various application services providers, such as banks, corporate registries, tax registrations, etc.
Assurance Level 5: At this level the binding is validated using face-to-face procedure and validation of official identification documents.
validation of the identification attributes is assigned an assurance level, wherein the assurance level indicates an appropriate level of validation.”)
assigning, by a computing node of a second transaction address of the distributed ledger network, within the distributed ledger network, a requested validation level to associated with the second transaction address, wherein the required validation level indicates a threshold required to authorize a transaction with the computing node of the second transaction address; 
(See Mutfic: Claim 20 (“wherein respective validation of the identification attributes is assigned an assurance level, wherein the assurance level indicates an appropriate level of validation”)
initiating, by the computing node of the first transaction address, a transaction with the second transaction address; 
comparing, by the computing node of the second transaction address, the validation level assigned to the first transaction address in the distributed ledger, to the requested validation level assigned to the second transaction address;
allowing, by the computing node of the second transaction address, the transaction based on a result of the comparison indicating that the assigned validation level of the first transaction address meets the requested validation level of the second transaction address.
(See Suwaleim: Para [0085] (“In a variation of this embodiment, the threshold VPP is defined such that system 100 will permit a transaction by a member: a) if the member, before the validation of the transaction, has a VPP > (VPPth + AVPP); or b) if the member, before the validation of the transaction, has a VPP < (VPPth + AVPP), but the transacting member has a VEP > VEPth.
Otherwise, system 100 will not permit the transaction.”))



Claims 3-5
Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Muftic (US 9,635,000 B1) in view of Suwailem et al. (WO 2021/130576 A1) further in view of Jacobs et al. (US 2017/0237554 A1).

Claim 3:
assigning, within the distributed ledger network, by the computing node of a second transaction address, a maximum transaction amount associated with the second transaction address 
wherein, comparing, by the computing node of the second transaction address, the validation level assigned to the first transaction address in the distributed ledger, to the requested validation level assigned to the second transaction address includes comparing, by the computing node of the second transaction address, an amount of the initiated transaction to the maximum transaction amount; and 
wherein allowing, by the computing node of the second transaction address, transaction based on a result of the comparison indicating that the assigned validation level of the 
allowing, by the computing node of the second transaction address, transaction based determining that the amount of the initiated transaction is not greater than the maximum transaction amount.
(See Jacobs: Para 
[0024] (“Then, the different nodes can compare their ledgers in order to determine which digital assets are authentic, thereby agreeing on a common updated ledger (e.g., a new block in a blockchain).”)
[0078] (“The logic may include instructions for evaluating whether or not an entity can enroll, as well as what level of risk to assign to a new entity.  For example, the administrative node computer 150 may determine a risk profile for an enrolling financial institution, based on, for example, whether it is a known bank (e.g., based on financial institution name or bank identification number), the risk level of the bank's country, and whether the bank has provided collateral.  The administrative node computer 150 may assign a risk level, as well as activity limits based on the risk profile.  Activity limits for various types of entities can include, for example, maximum transaction threshold limits and/or velocity limits, such as a limit on the number of digital assets or total digital asset value that can be generated within a certain time period.”)
[0085] (“For example, if a financial institution is exceeding spending limits, the administrative node computer 150 may temporarily block digital assets generated by the financial institution.”)
[0188] (“The first account may be in a first central bank location, which is in a first country (e.g., the United States), while the second account may be in a second central bank location, which is in a second country (e.g., England).  Accordingly, the second account may be credited with British Pounds (thereby effecting a currency exchange).”)



Claim 4:
wherein sets a the maximum transaction amount is assigned in association with a country of the first transaction address.
(See Jacobs: Para [0188])

Claim 5:
wherein maximum transaction amount is assigned in association with the assigned validation level of the first transaction address.
(See Jacobs: Para [0078])

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. 
101
Applicant argues that the claims do not recite a fundamental economic principle, because the claims are directed to “controlling transactions within a distributed ledger,” by providing validation levels for otherwise anonymous entities operating within a distributed ledger transactions environment the claims relate to the provision of 
Examiner respectfully disagrees.
The concept of assigning validation levels for anonymous entities to carry out a transaction  constitutes Fundamental Economic Practices or Principles and/or Commercial or Legal Interactions as in obtaining and comparing intangible data (Cybersource); third party intermediary (Alice); transaction performance guaranty (buSAFE); voter verification (Voter Verified); processing credit application between customer and dealer (Credit Acceptance); processing information through a clearinghouse (Dealertrack); and collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning).
The vetting of financial transactions to reduce fraud is a fundamental economic principle or practice which is a certain method of organizing human activity that has been consistently found by the courts to be abstract ideas.  See Bozeman Fin. LLC v. 
Similarly here, claim 1 compares the validation level assigned to the first transaction address to the requested validation level assigned to the second transaction address and allows the transaction to proceed if the assigned validation level meets the requested validation level.  In other words, a transaction between two nodes is allowed to proceed only if the trust validation level of first nodes meets that of the second.
To advocate proceeding with a transaction based on determining whether one party meets level the validation level required by the counterparty is conceptual advice for results desired and not technological operations.  The concept of allowing a transaction to proceed only when validation level of the requestor meets the require validation level of the receiver – is one idea for facilitating trust based transaction between entities.  The steps recited in claim 1 are part of how this might conceptually be premised.
See Boom! v. Stripe (Fed. Cir. 2021) (compare the transaction and identity information and if everything corresponds, then charge an account associated with the buyer); Intellectual Ventures, 792 F.3d at 1367 (tracking financial transactions to 
See also Innovation Sciences, LLC v. Amazon.com, Inc., 778 F. App’x 859, 863 (Fed. Cir. 2019) (claims to securely processing a credit card payment transaction by receiving payment information at a payment server different than the purchase server, sending payment information through an established financial channel and receiving a processing decision from the channel before sending payment confirmation recited an abstract idea);
For the above reasons, Applicant’s assertion – that the claims do not recite fundamental economic principle – is not persuasive.
Applicant asserts that the alleged abstract idea is clearly integrated into a practical application.
Examiner respectfully disagrees.
As noted in Prong Two above, the additional elements have been recited at a high level of generality in terms of desired results that they achieve without any technical implementation details of how they achieve the results or any indication that they improve computers or other technology.
MPEPE 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]: Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  However, it is important to keep in mind that an improvement in the judicial 
Similarly here, the claimed limitations assigns nodes in a distributed ledger with validation levels in order to determine whether a payment requestor can be trusted to carry out a transaction.  Indeed, nothing in the claims improves the functioning of a computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, (Fed. Cir. 2019).
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).
Hence, they do not contain additional elements to integrate the abstract idea into a practical application.
Applicant also asserts that the recited claim elements clearly add specific limitation other than what is well-understood, routine, and conventional (WURC) in the field or add unconventional steps confine the claim to a particular useful application.
Examiner respectfully disagrees.
Applicant’s argument is not persuasive because the features that Appellant identifies – “receiving … the first transaction address” “assigning … based on the 
Claim limitations describing the excluded subject matter cannot satisfy the second step of the Alice analysis.  See BSG, 899 F.3d at 1290–91 (“If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea.”).  See Aatrix Software, Inc. V. Green Shades Software, Inc., (Fed. Cir. 2018) (“[T]he ‘inventive concept’ cannot be the abstract idea itself.”).  
For the above reasons, Applicant’s arguments are not persuasive.
103
Applicant’s arguments with respect to claim(s) 1, 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693